EXHIBIT 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of June 25, 2009 (the “Effective Date”) by and between Bridge
Bancorp, Inc. (the “Company”), a New York corporation, Bridgehampton National
Bank (the “Bank”), a bank organized and existing under the laws of the United
States of America and a wholly owned subsidiary of the Company, and Howard H.
Nolan (the “Executive”).
WHEREAS, the Executive is currently employed as the Senior Executive Vice
President and Chief Administrative and Financial Officer of the Company and Bank
pursuant to an employment agreement between the Company, Bank and Executive
originally entered into as of June 26, 2006, and subsequently amended as of
January 1, 2008 (the “Original Agreement”);
WHEREAS, the Company and Bank desire to amend and restate the Original Agreement
in order to make certain changes;
WHEREAS, the Company and Bank desire to ensure the continued availability of the
Executive’s services as provided in this Agreement;
WHEREAS, the Executive is willing to serve the Company and Bank on the terms and
conditions hereinafter set forth; and
NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Employment Period.
(a) Three Year Term. The Executive’s period of employment with the Bank and the
Company under the terms of this Agreement shall begin on the Effective Date and
shall continue for a period of thirty-six (36) months thereafter (the
“Employment Period”).
(b) Annual Performance Evaluation. On a calendar year basis, the Bank and/or the
Company (acting through the full Board or a committee thereof) shall conduct an
annual performance evaluation of the Executive, the results of which shall be
included in the minutes of the Board or committee meeting and communicated to
the Executive. The first such annual performance evaluation shall occur in
January 2010.
(c) Continued Employment Following Termination of Employment Period. Nothing in
this Agreement shall mandate or prohibit a continuation of the Executive’s
employment following the expiration of the Employment Period.

 

 



--------------------------------------------------------------------------------



 



2. Duties.
(a) Title; Board Position, Responsibility. The Executive shall serve as the
Senior Executive Vice President and Chief Administrative and Financial Officer
of the Bank and Company, and shall perform such administrative and management
services as customarily performed by person in a similar executive capacity and
as may be directed from time to time by the Chief Executive Officer of the
Company and Bank and/or the Board of Directors of the Company and/or Bank (the
“Board”). In his capacity as Senior Executive Vice President and Chief
Administrative and Financial Officer, the Executive shall report directly to the
President and Chief Executive Officer and to the Board. The Executive shall also
continue to be a member of the Board. If Executive’s employment with the Bank or
the Company is terminated for any reason, his service on the Board shall
terminate, and this Agreement shall serve as Executive’s written resignation for
that purpose.
(b) Time Commitment. The Executive shall devote his full business time and
attention to the business and affairs of the Bank and the Company and shall use
his best efforts to advance the interests of the Bank and Company.
3. Annual Compensation.
(a) Annual Salary. In consideration for the services performed by the Executive
under this Agreement, the Bank shall pay to the Executive an annual salary
(“Base Salary”) of not less than $230,000. The Base Salary shall be paid in
approximately equal installments in accordance with the Bank’s customary payroll
practices. The Bank shall review the Executive’s Base Salary at least annually
and such Base Salary may be increased, but may not be decreased without the
Executive’s consent (any increase in Base Salary shall become the new “Base
Salary” for purposes of this Agreement). The first such annual review of
Executive’s performance and Base Salary shall occur in January 2010.
(b) Board Meeting Fees. For his attendance at meetings of the Board of Directors
of the Bank and the Company (but not for committee meetings), the Executive
shall receive such fees as are paid to directors of the Bank and the Company for
such attendance.
(c) Incentive Compensation. The Executive shall be eligible to participate in
any incentive compensation programs established by the Bank and/or the Company
from time to time for senior executive officers, in accordance with the terms of
such plans as they may exist from time to time.
(d) Equity Compensation. The Executive shall be eligible to participate in any
equity compensation programs established by the Bank and/or the Company from
time to time for senior executive officers, including, but not limited to, the
2006 Stock-Based Incentive Plan (the “2006 Plan”).
Nothing paid to Executive under any plan, program or arrangement referenced in
(c) or (d) above shall be deemed to be in lieu of other compensation to which
Executive is entitled under this Agreement.

 

2



--------------------------------------------------------------------------------



 



4. Employee Benefit Plans; Paid Time Off
(a) Benefit Plans. During the Employment Period, the Executive shall be an
employee of the Bank and shall continue to participate in the Bank’s
(i) tax-qualified retirement plans (i.e., the defined benefit plan and 401(k)
plan); (ii) the Bank’s Supplemental Executive Retirement Plan; (iii) group life,
health and disability insurance plans; and (iv) any other employee benefit plans
and programs in accordance with the Bank’s customary practices, provided he is a
member of the class of employees authorized to participate in such plans or
programs.
(b) Paid Time Off. The Executive shall be entitled to paid vacation time each
year during the Employment Period, as well as sick leave, holidays and other
paid absences, in accordance with the Bank’s policies and procedures for
executive employees.
5. Outside Activities and Board Memberships
During the term of this Agreement, the Executive shall not, directly or
indirectly, provide services on behalf of any financial institution, any
insurance company or agency, any mortgage or loan broker or any other entity or
on behalf of any subsidiary or affiliate of any such entity engaged in the
financial services industry, as an employee, consultant, independent contractor,
agent, sole proprietor, partner, joint venturer, corporate officer or director;
nor shall the Executive acquire by reason of purchase during the term of this
Agreement the ownership of more than 5% of the outstanding equity interest in
any such entity. Subject to the foregoing, and to the Executive’s right to
continue to serve as an officer and/or director or trustee of any business
organization as to which he was so serving on the Effective Date of this
Agreement (as described in an attachment to this Agreement or to the Original
Agreement), the Executive may serve on boards of directors of unaffiliated,
for-profit business corporations, subject to Board approval, which shall not be
unreasonably withheld, and such services shall be presumed for these purposes to
be for the benefit of the Bank and the Company. Except as specifically set forth
herein, the Executive may engage in personal business and investment activities,
including real estate investments and personal investments in the stocks,
securities and obligations of other financial institutions (or their holding
companies). Notwithstanding the foregoing, in no event shall the Executive’s
outside activities, services, personal business and investments materially
interfere with the performance of his duties under this Agreement.
6. Working Facilities and Expenses
(a) Working Facilities. The Executive’s principal place of employment shall be
at the Bank’s principal executive office or at such other location upon which
the Bank and the Executive may mutually agree.

 

3



--------------------------------------------------------------------------------



 



(b) Expenses.
(i) Ordinary Expenses. The Bank shall reimburse the Executive for his ordinary
and necessary business expenses, incurred in connection with the performance of
his duties under this Agreement, upon presentation to the Bank of an itemized
account of such expenses in such form as the Bank may reasonably require. Any
such expense shall be reimbursed no later than two and one-half months following
the end of the year in which the expense was incurred.
(ii) Automobile. The Bank shall provide the Executive with an automobile
suitable to the Executive’s position and such automobile may be used by the
Executive in carrying out his duties under this Agreement, including commuting
between his residence and his principal place of employment and other personal
use. The Bank shall be responsible for the cost of maintenance and servicing
such automobile and for insurance, gasoline and oil for such automobile. The
Executive shall be responsible for the payment of any taxes on account of his
personal use of such automobile.
7. Termination of Employment with Bank Liability
(a) Reasons for Termination. In the event that the Executive’s employment with
the Bank and/or the Company shall terminate during the Employment Period on
account of any of the events set forth in Sections 7(a)(i) or 7(a)(ii) below (an
“Event of Termination”), the Bank shall provide the benefits and pay to the
Executive the amounts provided for under Section 7(b) or Section 7(c), as
applicable:

  (i)  
The Executive’s voluntary resignation from employment with the Bank and the
Company during the term of this Agreement within 30 days after the occurrence of
any of the following events without Executive’s consent, such that the
Executive’s resignation shall be treated as a resignation for “Good Reason,”
provided that for purposes of this Section 7(a)(i), the Executive must provide
not greater than ninety (90) days’ written notice to the Bank and the Company of
the initial existence of such condition and the Bank and the Company shall have
thirty (30) days to cure the condition giving rise to the Event of Termination
(but the Bank and the Company may elect to waive such thirty (30) day period):

  (A)  
the failure to re-appoint the Executive to the officer position set forth under
Section 2(a) and/or, the failure of Executive to be appointed to the Board of
Directors of the Bank, and with respect to the Executive’s service as a director
of the Company, the failure to re-nominate the Executive for election to the
Board;

  (B)  
a material change in Executive’s functions, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope;

  (C)  
a liquidation or dissolution of the Bank or the Company other than a liquidation
or dissolution that is caused by a reorganization that does not affect the
status of the Executive;

  (D)  
a material breach of this Agreement by the Bank and/or the Company; or

  (E)  
the relocation of Executive’s principal place of employment to an office other
than one located in Southampton, East Hampton, Shelter Island, Southold,
Riverhead or Brookhaven, New York.

 

4



--------------------------------------------------------------------------------



 



  (ii)  
the involuntary termination of the Executive’s employment by the Bank and/or the
Company for any reason other than: for “Cause” as defined in Section 8(a); for
“Disability” as set forth in Section 7(d) below; in connection with a Change in
Control, as set forth in Section 7(c) below; or as a result of the death of the
Executive; provided that such involuntary termination of employment constitutes
a “Separation from Service” within the meaning of Section 409A and the Treasury
regulations thereunder.

(b) Severance Pay. Subject to the limitations set forth in Section 7(e) below,
upon an Event of Termination, the Bank shall pay to the Executive (or, in the
event of the Executive’s death after the event described in Section 7(a) has
occurred, the Bank shall pay to the Executive’s surviving spouse, beneficiary or
estate) an amount equal to the following:

  (i)  
his earned but unpaid Base Salary as of the date of his termination of
employment with the Bank;

  (ii)  
the benefits to which he is entitled as a former employee under the Bank’s
employee benefit plans;

  (iii)  
a lump sum cash payment, as liquidated damages, in an amount equal to two
(2) times the Executive’s Base Salary payable within ten (10) business days
following the Event of Termination; and

  (iv)  
continued group health and medical insurance benefits (on the same terms as such
benefits are made available to other executive employees of the Bank) until the
earlier to occur of (x) twenty-four (24) months following the Event of
Termination, or (y) Executive’s full time employment with another employer.

(c) Change in Control. If within the period ending one year after a Change in
Control (as defined in Section 9 of this Agreement), (i) the Bank and/or the
Company terminates the Executive’s employment without Cause, or (ii) the
Executive voluntarily terminates his employment with Good Reason, the Bank will:
(i) pay a lump sum cash payment to Executive, as liquidated damages, within ten
(10) business days of the termination of the Executive’s employment, in an
amount equal to three (3) times the Executive’s annual compensation for the
calendar year immediately preceding the year in which the Change in Control
occurs, and
(ii) provide continued group health and medical insurance benefits to Executive,
(on the same terms as such benefits are made available to other executive
employees of the Bank immediately prior to the Change in Control), until the
earlier to occur of (x) 36 months following Executive’s termination of
employment, or (y) Executive’s full time employment with another employer.

 

5



--------------------------------------------------------------------------------



 



For purposes of Section 7(c)(i), annual compensation shall include all
compensation reported in the Executive’s annual (IRS) Form W-2 (Box 5) for the
calendar year.
(d) Disability.
(i) In the event that during the term of this Agreement, Executive is unable to
perform his duties hereunder because he is disabled within the meaning of Code
Section 409A and the Treasury regulations thereunder (a “Disability”), the
Executive shall be entitled to any and all benefits under the Bank’s short-term
and/or long-term disability insurance plan. During the first twenty-four
(24) months following termination of employment for Disability, the Bank and/or
the Company shall provide a supplemental monthly cash payment to Executive such
that the payments received by Executive on a monthly basis, from both disability
insurance and this supplemental payment shall equal the monthly rate of
after-tax Base Salary being paid to Executive immediately prior to such
termination (the insurance payments may be taken into account on a tax-adjusted
basis if such payment are not subject to federal and/or state taxes).
(ii) Upon termination of Executive’s employment because of Disability, the
Executive shall be entitled to continued group health and medical insurance
benefits for a period of twenty-four (24) months following such termination, on
the same terms as such benefits are made available to other executive employees
immediately prior to the Disability.
(e) Timing of Severance Pay. Any cash severance payments shall be made in a lump
sum within ten (10) business days of Executive’s termination of employment
subject to applicable withholding taxes. Such payments shall not be reduced in
the event the Executive obtains other employment following termination of
employment with the Bank or following the Change in Control. Notwithstanding
anything herein to the contrary, if Executive is a Specified Employee, as
defined in Code Section 409A, and if any payment to be made under Section 7
shall be determined to be subject to Code Section 409A, then if required by Code
Section 409A, such payment or a portion of such payment (to the minimum extent
possible) shall be delayed and shall be paid on the first day of the seventh
month following Executive’s Separation from Service pursuant to Treasury
regulation Section 1.409A-1(b)(9)(iii).
(f) Executive agrees that upon any termination of his employment, whether by
Executive or by the Bank or the Company, his service as a director of the Bank
and the Company shall cease and he shall be deemed to have resigned as a
director effective upon such termination.

 

6



--------------------------------------------------------------------------------



 



8. Termination without Additional Bank or Company Liability
(a) Termination for Cause.
(i) The Bank and/or the Company may terminate the Executive’s employment at any
time, but any termination other than termination for “Cause,” as defined herein,
shall not prejudice the Executive’s right to compensation or other benefits
under the Agreement. The Executive shall have no right to receive compensation
or other benefits for any period after termination for “Cause.” Termination for
“Cause” shall mean termination because of: (i) the conviction of the Executive
of a felony or of any lesser criminal offense involving moral turpitude (other
than for traffic violations); (ii) the willful commission by the Executive of a
criminal or other act that, in the judgment of the Board or the President and
Chief Executive Officer will likely cause substantial economic damage to the
Company, the Bank or any subsidiary or substantial injury to the business
reputation of the Company, the Bank or any subsidiary; (iii) the commission by
the Executive of an act of fraud in the performance of his duties on behalf of
the Company, the Bank or any subsidiary; (iv) the continuing willful failure of
the Executive to perform his duties to the Company, the Bank or any subsidiary
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness) after written notice thereof; (v) a material breach
by the Executive of the Bank’s Code of Ethics; or (vi) an order of a federal or
state regulatory agency or a court of competent jurisdiction requiring the
termination of the Executive’s employment with the Bank or the Company.
(ii) Executive shall not have the right to receive compensation or other
benefits for any period after the date of Termination for Cause. Notwithstanding
the foregoing, Termination for Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at which the Board is to make a final
determination whether Termination for Cause exists, if the Board determines in
good faith at a meeting of the Board, by not less than a majority of its entire
membership, that there is probable cause for it to find that the Executive was
guilty of conduct constituting Termination for Cause as described above, the
Board may suspend the Executive from his/her duties hereunder for a reasonable
period of time not to exceed fourteen (14) days pending a further meeting at
which the Executive shall be given the opportunity to be heard before the Board.
For purposes of this subparagraph, no act or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by
his/her not in good faith without reasonable believe that his/her action or
omission was in the best interest of the Company and the Bank.

 

7



--------------------------------------------------------------------------------



 



(b) Death; Voluntary Resignation Without Good Reason. In the event that the
Executive’s employment with the Bank shall terminate during the Employment
Period on account of the reasons set forth in this Section 8(b), then the Bank
shall have no further obligations under this Agreement, other than the payment
to the Executive of his earned but unpaid salary as of the date of the
termination of his employment, and the provision of such benefits, if any, to
which he is entitled as a former employee under the Bank’s employee benefit
plans and programs and compensation plans and programs, including without
limitation, any incentive compensation plan. Termination of employment under
this Section 8(b) shall mean termination of employment due to the following
events:

  (i)  
The Executive’s death; or
    (ii)  
The Executive’s voluntary resignation from employment with the Bank for any
reason other than the “Good Reason” as defined in Section 7(a)(i).

9. Change in Control
For purposes of this Agreement, the term “Change in Control” shall mean (i) a
change in the ownership of the Bank or the Company, (ii) a change in the
effective control of the Bank or Company, or (iii) a change in the ownership of
a substantial portion of the assets of the Bank or Company, as described below.
(A) A change in ownership occurs on the date that any one person, or more than
one person acting as a group (as defined in Treasury regulation section
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank or Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of such
corporation.
(B) A change in the effective control of the Bank or Company occurs on the date
that either (i) any one person, or more than one person acting as a group (as
defined in Treasury regulation section 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Bank or Company
possessing 30% or more of the total voting power of the stock of the Bank or
Company, or (ii) a majority of the members of the Bank’s or Company’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Bank’s or
Company’s board of directors prior to the date of the appointment or election,
provided that this sub-section “(ii)” is inapplicable where a majority
shareholder of the Bank or Company is another corporation.
(C) A change in a substantial portion of the Bank’s or Company’s assets occurs
on the date that any one person or more than one person acting as a group (as
defined in Treasury regulation section 1.409A-3(i)(5)(vii)(C)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank or Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of (i) all of the assets of the Bank or Company, or (ii) the
value of the assets being disposed of, either of which is determined without
regard to any liabilities associated with such assets. For all purposes
hereunder, the definition of Change in Control shall be construed to be
consistent with the requirements of Treasury regulation section 1.409A-3(g)(5).

 

8



--------------------------------------------------------------------------------



 



10. Confidentiality. Unless the Executive obtains prior written consent from the
Bank or the Company, the Executive shall keep confidential and shall refrain
from using for the benefit of himself, or any person or entity other than the
Bank, the Company or any entity which is a subsidiary or affiliate of the Bank
or the Company or of which the Bank or the Company is a subsidiary or affiliate,
any material document or information obtained from the Bank, the Company or from
any of their respective parents, subsidiaries or affiliates, in the course of
his employment with any of them concerning their properties, operations or
business (unless such document or information is readily ascertainable from
public or published information or trade sources or has otherwise been made
available to the public through no fault of his own) until the same ceases to be
material (or becomes so ascertainable or available); provided, however, that
nothing in this Section 10 shall prevent the Executive, with or without the
Bank’s or the Company’s consent, from participating in or disclosing documents
or information in connection with any judicial or administrative investigation,
inquiry or proceeding to the extent that such participation or disclosure is
required under applicable law.
11. Non-Solicitation; Non-Competition; Post-Termination Cooperation.
(a) The Executive hereby covenants and agrees that, for a period of one year
following his termination of employment with the Bank, he shall not, without the
written consent of the Bank, either directly or indirectly:
(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, the Company or any of their
respective subsidiaries or affiliates to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within the
counties in which the Bank or the Company has business operations or has filed
an application for regulatory approval to establish an office; or
(ii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank or the
Company to terminate an existing business or commercial relationship with the
Bank or the Company.
(b) The Executive hereby covenants and agrees that following any termination of
employment, he shall not, without the written consent of the Bank, either
directly or indirectly: become an officer, employee, consultant, director,
independent contractor, agent, sole proprietor, joint venturer, greater than 5%
equity-owner or stockholder, partner or trustee of any savings bank, savings and
loan association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that has its main office, or a majority of its branch offices, east
of the Shinnecock Canal. This restriction shall apply for one year following
termination. Notwithstanding the foregoing, the restriction contained in this
Section 11(b) shall not apply if the Executive’s employment is terminated
following a Change in Control.

 

9



--------------------------------------------------------------------------------



 



(c) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank and/or the Company, as may reasonably be required by the
Bank and/or the Company, in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between the Executive and the Bank, the Company or any
of its subsidiaries or affiliates.
(d) All payments and benefits to the Executive under this Agreement shall be
subject to the Executive’s compliance with this Section. The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of the Executive’s breach of this Section 11, agree that,
in the event of any such breach by the Executive, the Bank and/or the Company
will be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by the Executive and all persons
acting for or with the Executive. The Executive represents and admits that the
Executive’s experience and capabilities are such that the Executive can obtain
employment in a business engaged in other lines and/or of a different nature
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent the Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank and the Company from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from the Executive.
12. Regulatory Requirements
(a) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank and/or the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
(b) Notwithstanding any other provision in this Agreement, (i) the Bank or the
Company may terminate or suspend this Agreement and the employment of the
Executive hereunder, as if such termination were a Termination for Cause under
Section 8(a) hereof, to the extent required by federal or state laws or
regulations related to banking, to deposit insurance or bank holding companies
or by regulations or orders issued by the Comptroller of the Currency, the
Federal Deposit Insurance Corporation or the Board of Governors of the Federal
Reserve System and (ii) no payment shall be required to be made to Executive
under this Agreement to the extent such payment is prohibited by applicable law
regulation or order issued by a banking agency or a court of competent
jurisdiction; provided, that it shall be the Bank’s or the Company’s burden to
prove that any such action was so required.

 

10



--------------------------------------------------------------------------------



 



13. Arbitration; Legal Fees.
(a) Arbitration. In the event that any dispute should arise between the parties
as to the meaning, effect, performance, enforcement, or other issue in
connection with this Agreement, which dispute cannot be resolved by the parties,
the dispute shall be decided by final and binding arbitration of a panel of
three arbitrators. Proceedings in arbitration and its conduct shall be governed
by the rules of the American Arbitration Association (“AAA”) applicable to
commercial arbitrations (the “Rules”) except as modified by this Section. The
Executive shall appoint one arbitrator, the Bank shall appoint one arbitrator,
and the third shall be appointed by the two arbitrators appointed by the
parties. The third arbitrator shall be impartial and shall serve as chairman of
the panel. The parties shall appoint their arbitrators within thirty (30) days
after the demand for arbitration is served, failing which the AAA promptly shall
appoint a defaulting party’s arbitrator, and the two arbitrators shall select
the third arbitrator within fifteen (15) days after their appointment, or if
they cannot agree or fail to so appoint, then the AAA promptly shall appoint the
third arbitrator. The arbitrators shall render their decision in writing within
thirty (30) days after the close of evidence or other termination of the
proceedings by the panel, and the decision of a majority of the arbitrators
shall be final and binding upon the parties, nonappealable, except in accordance
with the Rules and enforceable in accordance with the applicable state law. Any
hearings in the arbitration shall be held in Suffolk County, New York unless the
parties shall agree upon a different venue, and shall be private and not open to
the public. Each party shall bear the fees and expenses of its arbitrator,
counsel, and witnesses, and the fees and expenses of the third arbitrator shall
be shared equally by the parties. The other costs of the arbitration, including
the fees of AAA, shall be borne as directed in the decision of the panel.
(b) Legal Fees and Other Expenses. If the Executive is successful on the merits
of the dispute, as determined in the arbitration, all legal fees and such other
expenses as reasonably incurred by the Executive as a result of or in connection
with or arising out of the dispute, shall be paid by the Bank and/or the
Company, provided that such payment or reimbursement is made by the Bank not
later than two and one-half months after the end of the year in which such
dispute is resolved in Executive’s favor.
14. Indemnification and Insurance. The Bank and/or the Company shall provide the
Executive (including his heirs, executors and administrators) with coverage
under a standard directors’ and officers’ liability insurance policy at its
expense, and shall indemnify Executive (and his heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been an officer of the Bank and/or the Company (whether or
not he continues to be an officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board); provided, however,
that neither the Bank nor the Company shall be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive. Any such indemnification shall be made consistent with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and the
regulations issued thereunder in 12 C.F.R. Part 359.

 

11



--------------------------------------------------------------------------------



 



15. Notices. The persons or addresses to which mailings or deliveries shall be
made may change from time to time by notice given pursuant to the provisions of
this Section. Any notice or other communication given pursuant to the provisions
of this Section shall be deemed to have been given (i) if sent by messenger,
upon personal delivery to the party to whom the notice is directed; (ii) if sent
by reputable overnight courier, one business day after delivery to such courier;
(iii) if sent by facsimile, upon electronic or telephonic confirmation of
receipt from the receiving facsimile machine and (iv) if sent by mail, three
business days following deposit in the United States mail, properly addressed,
postage prepaid, certified or registered mail with return receipt requested. All
notices required or permitted to be given hereunder shall be addressed as
follows:

         
 
  If to the Executive:   Howard H. Nolan
 
      At the last address
On file
 
       
 
  If to the Company    
 
  and the Bank:   Bridgehampton National Bank
 
      2200 Montauk Highway
 
      Bridgehampton, New York 11932
 
      Attention: President and Chief Executive Officer

With a copy to:
Luse Gorman Pomerenk & Schick, PC
5335 Wisconsin Avenue, NW, Suite 400
Washington, DC 20015
Attention: John J. Gorman, Esq.
16. Amendment. No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto.
17. Miscellaneous.
(a) Notice of Termination. Any termination of Executive’s employment by the Bank
and/or the Company shall be communicated in writing to the Executive, and any
voluntary termination of employment by the Executive shall be communicated in
writing to the Bank and/or the Company.
(b) Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the Executive, his legal representatives and estate and intestate
distributees, and the Company and the Bank, their successors and assigns,
including any successor by merger or consolidation or a statutory receiver or
any other person or firm or corporation to which all or substantially all of the
assets and business of the Bank or the Company may be sold or otherwise
transferred. Any such successor of the Bank or the Company shall be deemed to
have assumed this Agreement and to have become obligated hereunder to the same
extent as the Company and Bank, and the Executive’s obligations hereunder shall
continue in favor of such successor.
(c) Severability. A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

 

12



--------------------------------------------------------------------------------



 



(d) Waiver. Failure to insist upon strict compliance with any terms, covenants
or conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment or any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.
(f) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without reference
to conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern.
(g) Headings and Construction. The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any Section. Any reference to a Section number shall refer to a Section of this
Agreement, unless otherwise specified.
(h) Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings or representations relating to the
subject matter hereof.
(i) Source of Payments. All payments provided in this Agreement shall be timely
paid in cash or check from the general funds of the Bank. The Company, however,
unconditionally guarantees payment and provision of all amounts and benefits due
hereunder to Executive and, if such amounts and benefits are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Company.

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and the Executive has hereunto set his hand, all as of the Effective
Date specified above.

              EXECUTIVE
 
        June 25, 2009   /s/ Howard H. Nolan       Date   Howard H. Nolan
 
            BRIDGE BANCORP, INC.
 
       
June 25, 2009
  By:   /s/ Marcia Z. Hefter
 
       
Date
      Marcia Z. Hefter
 
      Chairperson of the Board
 
            BRIDGEHAMPTON NATIONAL BANK
 
       
June 25, 2009
  By:   /s/ Marcia Z. Hefter
 
       
Date
      Marcia Z. Hefter
 
      Chairperson of the Board

 

14